DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0061521 to Lee et al. (Lee).
In reference to claim 1, Lee teaches a smart refrigerator system (FIG. 1-29) comprising a refrigerator (10, FIG. 2B) having an internal cavity (20, FIG. 2B); at least one camera (130, FIG. 3) imaging an area adjacent to the internal cavity of the refrigerator (par 0076 and 077); and a processing system including a memory (175, FIG. 3), obtaining images of items which are being put into and removed from the refrigerator (170, FIG. 3), and forming a map of items (par 0281) that are in the refrigerator including information about the items in the refrigerator and locations of the items in the refrigerator (par 0282).
	In reference to claim 2, Lee teaches the smart refrigerator system as explained in the rejection of claim 1, and Lee additionally teaches wherein the processing system produces and displays an image of the items in the refrigerator without opening the refrigerator door (FIG. 3).
In reference to claim 3, Lee teaches the smart refrigerator system as explained in the rejection of claim 2, and Lee additionally teaches wherein the refrigerator has a door (22, FIG. 2A), with a display (160, FIG. 2A) thereon, and the image is displayed on the door (FIG. 2A and 9).
In reference to claim 6, Lee teaches the smart refrigerator system as explained in the rejection of claim 2, and Lee additionally teaches wherein the processing system also finds information about an expected expiration date of an item, and notifies the user about that expected expiration date (par 0079 and 0146).
In reference to claim 7, Lee teaches the smart refrigerator system as explained in the rejection of claim 1, and Lee additionally teaches wherein the processing system accepts queries, in which the user asks about specific items, and receives information from the map indicating what specific items are located in the refrigerator (par 0205, 0206 and 0218).
In reference to claim 8, Lee teaches the smart refrigerator system as explained in the rejection of claim 2, and Lee additionally teaches accepting controls allowing the user to view different parts of the internal cavity of the refrigerator and to enlarge parts of the internal cavity of the refrigerator which are viewed (par 0099 and 0197).
In reference to claims 9-14 and 16-19, they claim limitations similar to claims 1-3 and 6-8; thus, said claims 9-14 and 16-19 are rejected in a similar manner, as described in detail above (inventory list; par 0179).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of U.S. Patent Application Publication 2020/0134291 to Kim et al. (Kim).
In reference to claim 4, Lee teaches the smart refrigerator system as explained in the rejection of claim 2, but does not teach wherein the processing system obtains substitute images of at least a plurality of the items are obtained, which are different than the images actually taken of the item, and where the substitute images are displayed on the image of the items in the refrigerator.  Kim teaches a method and system for providing information about objects in refrigerator (FIG. 1-26) wherein the processing system obtains substitute images of at least a plurality of the items are obtained, which are different than the images actually taken of the item (par 0021), and where the substitute images are displayed on the image of the items in the refrigerator (par 0021) in order to provide an unobscured image of the object within the refrigerating cavity (par 0059).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the smart refrigerator system of Lee, to have the processing system obtain substitute images of at least a plurality of the items, which are different than the images actually taken of the item, and have the substitute images displayed on the image of the items in the refrigerator, as taught by Kim, in order to provide an unobscured image of the object within the refrigerating cavity.
In reference to claim 5, Lee teaches the smart refrigerator system as explained in the rejection of claim 2, and but does not teach wherein the processing system also determines a location of each item in the refrigerator, and provides information to the user about where an item is in the refrigerator before the refrigerator door is opened.  Kim teaches a method and system for providing information about objects in refrigerator (FIG. 1-26) wherein the processing system also determines a location of each item in the refrigerator (par 0011 and 0023) and provides information to the user about where an item is in the refrigerator before the refrigerator door is opened (par 0023) in order to allow the user to successfully retrieve the desired item.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the smart refrigerator system of Lee, to have the processing system determine a location of each item in the refrigerator, and provide information to the user about where an item is in the refrigerator before the refrigerator door is opened, as taught by Kim, in order to allow the user to successfully retrieve the desired item.
In reference to claim 15, it claims limitations similar to claim 4; thus, said claim 15 is rejected in a similar manner, as described in detail above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO-892 for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
9/30/2022